         Case 2:16-cr-00110-DSC Document 211 Filed 08/13/20 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )       2:16cr110
                                             )       Electronic Filing
SAMIRKUMAR J. SHAH                           )


                                     ORDER OF COURT


       AND NOW, this 13th day of August, 2020, upon due consideration of defendant's post-

trial motion for discovery and the parties' submissions in conjunction therewith, IT IS

ORDERED that [192], [193-1] the motion be, and the same hereby is, granted as follows:

defendant shall secure a vendor acceptable to the United States and Federal Bureau of

Investigation to make copies of the materials and records seized from Dr. Shah's medical

practice. Defendant shall arrange for the vendor to gain access to the materials and records in a

manner acceptable to both parties and to complete the reproduction without undue delay.

Further measures/procedure needed to conduct an evidentiary hearing on sentencing factors in

dispute will be determined and set after the reproduction has been completed.



                                                     s/David Stewart Cercone
                                                     David Stewart Cercone
                                                     Senior United States District Judge



cc:    Eric G. Olshan, AUSA
       Nicole Vasquez Schmitt, AUSA
       Thomas D. Kenny, Esquire

       (Via CM/ECF Electronic Mail)
